Claimant suffered a hernia on February 24, 1938, as the result of an industrial accident while working for the employer. A physician diagnosed the condition on February 26th, prescribed and recommended an operation. Claimant consented. Appellants failed to provide this necessary and proper medical and surgical attention until May 27th. During this period claimant was unable to work. The proof sustains the award for total disability from February 24th to May 27th, 1938. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.